         Case 2:20-cv-00084-BSM Document 6 Filed 06/10/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

JERMAINE DUANE IRVIN-BEY                                                       PLAINTIFF

v.                         CASE NO. 2:20-CV-00084 BSM

DEWAYNE HENDRIX, Warden,
FCI–FORREST CITY                                                             DEFENDANT

                                          ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge J. Thomas Ray [Doc. No. 5] has been received. After carefully reviewing the record,

the RD is adopted. Jermaine Irvin-Bey’s petition for a writ of habeas corpus [Doc. No. 1]

is denied, and this case is dismissed without prejudice. The clerk is directed not to file any

new habeas petition from Irvin-Bey without prior approval from chambers.

       IT IS SO ORDERED this 10th day June, 2020.



                                                    UNITED STATES DISTRICT JUDGE
